1
2
3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     DAVID LEVOYD REED,                                      Case No. 2:19-cv-00172-APG-NJK
6                                                Plaintiff,                    ORDER
7             v.
8     JAMES DZURENDA et al.,
9                                            Defendants.
10
11   I.      DISCUSSION

12           On November 18, 2019, the Court issued a screening order staying this case and requiring

13   the Attorney General’s Office to inform the Court as to whether it would enter a limited notice of

14   appearance for the purpose of settlement. Docket No. 8. The Attorney General’s Office responded

15   that it can’t identify either Defendant “Officer Nelson” or Defendant John Doe based on the

16   allegations in Plaintiff’s amended complaint. Docket No. 9. Because the Attorney General’s

17   Office cannot identify either remaining Defendant, it cannot make a limited appearance for the

18   purpose of settlement. Id. As such, an Inmate Early Mediation Conference is inappropriate for

19   this case, and this case will return to a normal litigation track.

20           In its screening order, the Court deferred ruling on Plaintiff’s application to proceed in

21   forma pauperis, Docket No. 1, pending the outcome of settlement discussions. Docket No. 8. As

22   this case is returning to a normal litigation track, the Court will now address Plaintiff’s in forma

23   pauperis application. Based on the information regarding Plaintiff’s financial status, the Court

24   finds that Plaintiff is not able to pay an initial installment payment toward the full filing fee

25   pursuant to 28 U.S.C. § 1915. Plaintiff will, however, be required to make monthly payments

26   toward the full $350.00 filing fee when he has funds available.

27
28
1
     II.    CONCLUSION
2
            For the foregoing reasons,
3
            IT IS ORDERED that Plaintiff’s application to proceed in forma pauperis, Docket No. 1,
4
     without having to prepay the full filing fee is GRANTED. Plaintiff will not be required to pay an
5
     initial installment fee. Nevertheless, the full filing fee will still be due, pursuant to 28 U.S.C. §
6
     1915, as amended by the Prisoner Litigation Reform Act. The movant herein is permitted to
7
     maintain this action to conclusion without the necessity of prepayment of fees or costs or the giving
8
     of security therefor. This order granting in forma pauperis status will not extend to the issuance
9
     and/or service of subpoenas at government expense.
10
            IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915, as amended by the Prison
11
     Litigation Reform Act, the Nevada Department of Corrections shall pay to the Clerk of the United
12
     States District Court, District of Nevada, 20% of the preceding month's deposits to the account of
13
     David Levoyd Reed, #79594 (in months that the account exceeds $10.00) until the full $350 filing
14
     fee has been paid for this action. The Clerk of the Court shall send a copy of this order to the
15
     Finance Division of the Clerk’s Office. The Clerk shall send a copy of this order to the attention
16
     of Chief of Inmate Services for the Nevada Department of Prisons, P.O. Box 7011, Carson
17
     City, NV 89702.
18
            IT IS FURTHER ORDERED that, even if this action is dismissed or is otherwise
19
     unsuccessful, the full filing fee will still be due, pursuant to 28 U.S.C. §1915, as amended by the
20
     Prisoner Litigation Reform Act.
21
            IT IS FURTHER ORDERED that the Clerk of Court will issue a summons for Defendant
22
     “Officer Nelson,” and deliver the same, to the U.S. Marshal for service. The Clerk also will send
23
     sufficient copies of the complaint and this order to the U.S. Marshal for service on Officer Nelson.
24
            IT IS FURTHER ORDERED that the Clerk will send to Plaintiff one USM-285 form.
25
     Plaintiff must furnish to the U.S. Marshal the required USM-285 form with relevant information
26
     as to Officer Nelson, no later than January 13, 2020.
27
28

                                                     -2-
1
            IT IS FURTHER ORDERED that, within twenty days of receiving from the U.S. Marshal
2
     a copy of the USM-285 forms showing whether service has been accomplished, Plaintiff must file
3
     a notice with the Court identifying which Defendant(s) were served and which were not served, if
4
     any. If Plaintiff wishes to have service again attempted on an unserved Defendant(s), then a motion
5
     must be filed with the Court identifying the unserved Defendant(s) and specifying a more detailed
6
     name and/or address for said Defendant(s), or whether some other manner of service should be
7
     attempted.
8
            IT IS FURTHER ORDERED that, henceforth, Plaintiff will serve upon Defendants or, if
9
     appearance has been entered by counsel, upon the attorney(s), a copy of every pleading, motion or
10
     other document submitted for consideration by the Court. Plaintiff will include with the original
11
     paper submitted for filing a certificate stating the date that a true and correct copy of the document
12
     was mailed to the Defendants or counsel for the Defendants. The Court may disregard any paper
13
     received by a district judge or magistrate judge which has not been filed with the clerk, and any
14
     paper received by a district judge, magistrate judge or the clerk which fails to include a certificate
15
     of service.
16
            IT IS FURTHER ORDERED that this case is no longer stayed.
17
            DATED: December 12, 2019.
18
19
                                                    NANCY J. KOPPE
20                                                  UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                     -3-
